Citation Nr: 0016860	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service connected for 
psychological reaction, postoperative right maxillary 
sinusitis, currently evaluated as 10 percent


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This matters came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1994 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which confirmed the noncompensable evaluation in effect for 
psychological reaction, postoperative right maxillary 
sinusitis.  The veteran perfected a timely appeal to that 
decision.

A hearing was held at the RO September 1997.  In May 1998 a 
videoconference hearing was conducted before a Member of the 
Board sitting at Washington, D.C. The Member of the Board who 
held the hearing is making the decision in this case and is 
the signatory to this decision.

In an April 1997 letter the veteran asserted that in his 
opinion the aneurysm that he suffered in 1993 was caused by 
his sinus problems.  It is the Board's assessment that the 
veteran may be claiming entitlement to service connection for 
his aneurysm on a secondary basis, due to his service 
connected psychological reaction, postoperative right 
maxillary sinusitis.  Since this issue is not properly before 
the Board, the RO is directed to take any action deemed 
appropriate on this issue.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected psychological reaction, 
postoperative right maxillary sinusitis constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the Department of Veterans 
Affairs (VA) has a statutory obligation to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1997).

This case was previously before the Board in September 1998 
when the case was Remanded to the RO for additional 
development of the evidence, to include VA examinations.  At 
that time the Board requested that a VA examination be 
conducted by a psychiatrist to determine the nature and 
severity of his psychiatric disorder and, in part, to offer 
an opinion as to whether the sinusitis or the psychiatric 
disorder is the dominant aspect of the service-connected 
disability.

A review of the December 1998 examination report reflects 
that the examination was conducted by a psychologist who also 
recommended a neuropsychological evaluation and did not 
include the requested opinion.  Thus, the Board is of the 
opinion that additional development is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request copies of all 
current treatment records from the VA 
medical facility in Montgomery, Alabama. 

2.  A VA examination by a psychiatrist to 
determine the nature and severity of the 
veteran's somatization disorder (formerly 
rated as a psychological reaction, 
postoperative right maxillary sinusitis).  
The claims file, a copy of the revised 
rating criteria, and a copy of this 
Remand are to be furnished to the 
psychiatrist for review prior to the 
examination.  All testing and any 
specialized examinations deemed necessary 
should be performed.  It is requested 
that the examiner identify all complaints 
and findings attributable to the 
somatization disorder versus any other 
mental disorder diagnosed.  If this 
cannot be done, the examiner should so 
state.  It is further requested that the 
examiner render an opinion as to whether 
the sinusitis or the psychiatric disorder 
is the dominant aspect of the service-
connected disability.  A complete 
rational for any opinion given should be 
included in the examination report.

Thereafter, the case should be reviewed by the RO, to include 
consideration of both the old and revised rating criteria per 
Karnas v. Brown, 6 Vet.App. 101 (1993).  If the benefit 
sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded the specified time within which to 
respond.  Thereafter, the case should be returned to the 
Board for appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




